 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrane and Breed Casket Company'andInternationalUnion of District 50, United Mine Workers ofAmerica,Petitioner.Case 9-RC-7581April 2, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer LawrenceM. Siskind of the National Labor Relations Board.Intervenor Casket Makers Union2 filed a brief.Pursuant to the provisions of Section 3(b) of theAct, as amended, the Board has delegated its powersinconnectionwith this case to a three-memberpanel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.At the hearing herein the status of Petitioner,and of Intervenor Casket Makers Union, as labororganizations within the meaning of the Act, wascontested. The record reveals without contradictionthat Petitioner represents employees for the purposeof collective bargaining for wages, hours, and otherconditions of employment and is presently a partytocollective-bargainingagreementswithvariousemployers which agreements embody such matters.The record reveals, with respect to Casket Makers,that it is an organization in which employeesparticipate and that it exists for the purpose ofbargaining with employers concerning wages, hoursof employment, and other terms and conditions ofemployment.We find, accordingly, that Petitionerand Casket Makers are labor organizations withinthe meaning of Section 2(5) of the Act,' and claimto represent certain employees of the Employer. Theparties stipulated that Intervenor Local Union No.415 (Millmen), United Brotherhood of Carpentersand Joiners of America, AFL-CIO, is a labororganization within the meaning of the Act, and weso find.''Hereinafter referred to as the Employer'Hereinafter referred to as Casket Makers.Casket Makers' interventionwas allowed on the basis of a current collective-bargaining agreementbetween the Employer and Casket Makers'Mayfair Industries, Incorporated,126 NLRB 223'In view of our findings below with respect to the alleged defunctness ofCasket Makers Union and with respect to contract bar, we find that it isunnecessary to, and do not, reach the issue as to the status of IntervenorCasketMakers Independent Association as a labor organization. Thisorganization and the Carpenters intervened on the basis of their showing ofinterest consisting of signed authorization cards.3.Petitioner filed this petition on January 23,1968, seeking an election in a unit of all productionandmaintenanceemployees,excludingallexecutives, clericals, plant guards, truckdrivers, andall supervisory employees as defined in the Act. Theunit sought is substantially the same as the unitcovered by an agreement between the Employer andCasket Makers effective from September 17, 1966,to September 17, 1969.5 The Employer, with whomCasketMakers joins, urges this agreement as acontractbar to the instant petition, and theEmployer bases on this agreement its refusal torecognizePetitioneras the representative of itsemployees in the above-described unit. Petitionerand Intervenor Local 415 (Millmen) argue thatCasket Makers is defunct, and that the agreement isthusnotabar to an election. Alternatively,Petitioner argues that, if CasketMakers is notdefunct, the agreement has been opened by bothCasket Makers and the Employer for negotiation asto all matters and is thus not a bar. Casket Makersanswers that the agreement has been opened for thelimitedpurpose of negotiating certain economicissues as provided for by the agreement.We find that no question affecting commerceexists concerning the representation of employees ofthe Employer within the meaning of Section 9(c)(l)and Section 2(6) and (7) of the Act, for thefollowing reasons:CasketMakers was certified by the NationalLabor Relations Board as the representative of theemployees involved herein on September 28, 1964.Since that time Casket Makers has bargained withthe Employer and has executed collective-bargainingagreements covering the unit described above, themost recent being effective from September 17,1966, to September 17, 1969.On December 20, 1967, Bible, the executive vicepresident of the Employer, told Fletcher, who atthat time was president of Casket Makers, that theEmployer had decided there would be no Christmasbonus that year. That same day, oral notice havingbeen given, a special meeting of Casket Makers washeld.At that meeting, out of an employeecomplement of 185, 139 employees were present.'After a discussion of the Employer's decision not topay the bonus, a motion to dissolve the union,effective January 15, 1968, was presented and waspassed unanimously by a show of hands.On December 28, 1967, written notice havingbeen given, a regular meeting of Casket Makers washeld, and the 69 employees present, after discussion,voted unanimously to ratify the act of dissolution'The agreement covers "allemployees of the Company at itsCincinnati plant,excluding executives,professional and administrativeemployees, office and clerical employees,truckdnvers,foremen, foreladies,sub-foremen,sub-foreladies,and all other supervisory employees"'The record reveals that at meetings of the Casket Makers no effort ismade to ascertain who is or is not a member of the Union or that onlyunion members vote Furthermore, no accurate records of membership areor have been keptHowever, 118 employees were on dues checkoff at thattime.175 NLRB No. 35 CRANE AND BREED CASKET CO.passed at the December 20, 1967, meeting.?Although the resolution dissolving Casket Makerswas to take effect on January 15, 1968, PresidentEd Fletcher presided over a meeting held onJanuary 25, 1968, which was held, according toFletcher,because themembers had paid theirJanuary dues and because an insurance agent hadr previously been scheduled to speak.A memorandum dated February 1, 1968, andsigned by former President Fletcher, and all otherofficersof Casket Makers, was submitted to theEmployer's personnel director informing him of themotionand vote to dissolve the Union, andinstructing the Employer to discontinue deduction ofdues. The Employer replied in a letter dated March7, 1968, indicating that monthly union dues weredeductedinaccordancewiththecollective-bargainingagreementand that suchdeductions would continue.GeorgeThompson, formerly CasketMakers'Recording Secretary, informed the Employer by aletter dated June 6, 1968, of the unwillingness of theotherCasketMakers' officers to perform theirduties, and requested that the Employer deal withhim in all matters pertaining to the administrationof the collective-bargaining agreement. Slaughter,the Employer's president, in a letter dated June 12,1968, acknowledged Thompson's letter and statedthat ". . . theCompany will, as it has done inthe past, deal with any accredited officer of theUnion...."On June 13, 1968, Casket Makers held a meetingwhich was attended by 4 to 7 people. There is noevidence as to what transpired at this meeting. Asecond meeting was held on August 15, 1968, andwas attended by between 50 and 60 employees.Watkins, the ranking former officer present, refusedtoassume his duties, and new officers werethereupon elected. On August 22, 1968, the newlyelectedofficersmetwithattorneyVenn anddiscussedthesubjectofnegotiations.A BlueCross-Blue Shield representative was present and anew medical plan was discussed. Union stewardswere designated at this meeting. Subsequently, theCasketMakers by its officers issued an open lettertoitsmembers and to interested employeesinforming them of what had transpired at theAugust 15 and 22 meetings and announcing ameeting to be held on September 4, 1968. At theSeptember 4 meeting, the new president, Thompson,appealed for support of Casket Makers, distributedmembership application cards and obtained somesignatures.Upon the conclusion of the Casket Makers'meetingon September 4, President Thompson metwith two other officers and two employees for thepurpose of forming Casket Makers IndependentAssociation, to be placed on the ballot in any Board'The constitutionof CasketMakers provides that any action taken at aspecialmeeting shall be submitted for ratification and adoption at the nextregular meeting207election directed on the grounds that Casket Makerswas found to be defunct.Also on September 4, 1968, President Thompson,on behalf of Casket Makers, received from theEmployer approximately $520 in dues previouslydeducted for the period February to September, andthereafter deposited them to the account of CasketMakers.On September 9, 1968, the Employer notified itsemployees of its decision to reduce the workweek to4 days. By letter dated September 10, 1968,Thompson requested a meeting with the Employerfor the purpose of discussing the proposed reduction.The Employer agreed and met with Thompson onSeptember 11, during which meeting the partiesagreed that there would be no reduction.AttorneyVenn having given written notice onJuly 18, 1968, to the Employer of a desire to reopenthe collective-bargaining agreement under article XVof that agreement, which provided for negotiation of"wages only," Thompson wrote the Employer onSeptember 23, 1968, and requested that negotiationsbegin on "certain economic matters." Thompsonattached a list of contract proposals dealing withwages, seniority and job bidding, fringe benefits, anda union-shop clause.The Board's rule on defunctness was stated inHershey Chocolate Corporation,121NLRB 901,911,and reaffirmed inMooreDropForgingCompany,168 NLRB No. 134, as follows:a representative is defunct, and its contractnot a bar, if it is unable or unwilling to representthe employees. However, mere temporary inabilityto function does not constitute defunctness; nor isthe loss of all members in the unit the equivalentof defunctness if the representative otherwisecontinues in existence and is willing and able torepresent the employees.We find that Casket Makers is not defunct underthis rule, relying on all the circumstances of thiscase, including the following: The evidence indicatesthat the purpose of the December 20 meeting, givenonly by word of mouth, was not to dissolve CasketMakers but to discuss the Employer's refusal to paythe customary Christmas bonus, and the notice ofthe December 28 meeting contained no reference todissolution.Moreover, although because of theirdissatisfaction over the Employer's refusal to paythe bonus the members voted to dissolve the Union,ameeting of the Union was held and presided overby its regular president 10 days after the dissolutionwas to have taken effect. Following a period ofinactivity,unionmeetings were resumed in June;notice of intent to reopen the contract for thenegotiation of economic matters, and proposals withregard thereto, were served on the Employer in Julyand September; the Union was reorganized andrevitalizedatmeetingsheldinAugustandSeptember, attended by substantial numbers ofemployees, which dealt with substantive matters ofconcern to the employees; and the Union, in 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember,successfullynegotiatedwiththeEmployer withdrawal of its decision to reduce theworkweek.The facts clearly demonstrate thatCasketMakers is an existing organization withmembers, a full staff of officers, stewards, andmoney in its treasury, and is actively engaged inrepresenting the employees and administering itscontract.Although no grievances were processedbetween December 1967 and September 1968, thereisno evidence that any grievances arose or werepending during that period. In any event, the hiatusingrievance and other activity demonstrates, atmost,a"mere temporary inability to function[which] does not constitute defunctness" in view ofthe clear evidence that CasketMakers is ready,willing, and able to represent the employees. Nor isthe status of the Union affected by the rumpmeeting of a few of its supporters to form anotherorganization for the sole purpose of providing analternate independent choice in the event the Boardshould find Casket Makers defunct, a preconditionwhich has not materialized.We find, therefore, that Casket Makers is notdefunct for contract-bar purposes, and that it wouldnot effectuate the purposes of the Act to terminateitsstatusasbargainingrepresentativeof theemployees herein.'We conclude further that the correspondence ofVenn dated July 18, 1968, to negotiate "pursuant toArticle XV," and of Thompson dated September 23,1968, to negotiate "under our present agreement"certaineconomic issues, did not terminate thecurrent agreement but sought merely to bring aboutamidterm modification of the collective-bargainingagreement and that such action did not remove thecontract as a bar.9Since the petition was filed more than 90 daysbefore the expiration date of the current contract,we find that the contract is a bar to the petition,and we shall, therefore, dismiss the petition.'ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.'MooreDropForgingCompany, supra,News-PressPublishingCompany,145 NLRB 803,Hershey Chocolate Corporation, supra'Deluxe Metal Furniture Company,121NLRB 995, 1003"Leonard Wholesale Meats. Inc ,136 NLRB 1000 To the extent thatthe Petitioner contendsthat CasketMakers Union is an employer-assistedunion within the meaning of Section 8(a)(2) of the Act, such an issue is notlitigable in this proceedingComwel Company.88 NLRB 810, 811,BonwitTeller, Inc.84 NLRB 414, fn I